Main and Harvey, JJ.,
concur in part and dissent in part in the following memorandum by Harvey, J. Harvey, J. (concurring in part and dissenting in part). We concur with the majority in their determination of the status of all persons performing services for the employers with the exception of those individuals whose part-time services were performed in the capacities of medical director, social services consultant and dietitian consultant. As to those individuals, we dissent for the reasons stated in Matter of Manhattan Manor Nursing Home (Roberts) (117 AD2d 885).